IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-50698
                         USDC No. W-95-CV-77
                          __________________


JOHN WHITSON,

                                      Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                      Respondent-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        - - - - - - - - - -
                         February 22, 1996

Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant requests that this court issue a certificate of

probable cause (CPC) and allow him to proceed in forma pauperis

(IFP).   A CPC is required to appeal in a habeas corpus proceeding

only "where the detention complained of arises out of process

issued by a state court."    See 28 U.S.C. § 2253.   In this case,

the issuance of a CPC is unnecessary to establish appellate

jurisdiction because the detention complained of does not arise

out of process issued by a state court.    Id.   CPC should be

DENIED as unnecessary.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-50698
                                -2-

     To qualify for IFP, Whitson must show that he has a

nonfrivolous issue for appeal.    Carson v. Polley, 689 F.2d 562,

586 (5th Cir. 1982).   Appellant contends that his due process

rights were violated by prison officials because:   1) they

refused to remove unspecified erroneous information from his

prison file; 2) he was wrongly denied parole; and 3) he lost good

time credits due to a prison directive that directed that

forfeited good time credits would no longer be restored to

certain classes of prisoners.    We find no nonfrivolous issue for

appeal for essentially the reasons stated by the district court.

Accordingly, Whitson's motion to proceed IFP is DENIED and his

appeal is DISMISSED.